Citation Nr: 0505285	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1997 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in May 
2001 and September 2003 when it was remanded for additional 
development.


FINDING OF FACT

The veteran's left knee disability, diagnosed as collateral 
ligament strain or tendonitis, originated during his active 
service.


CONCLUSION OF LAW

Left knee disability, diagnosed as collateral ligament strain 
or tendonitis, was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1997 to 
November 1998.  Service medical records note that the veteran 
was seen in September 1997 with complaints of right knee pain 
for three days.  The veteran described the pain as a burning 
sensation on the lateral side of the knee that was worse 
after running.  The assessment was iliotibial band syndrome 
(ITBS).  The veteran was seen in October and November 1997 
with ongoing complaints of right knee pain.  The assessment 
was ITBS.  Service medical records are negative for any 
complaint or finding of a left knee disability.

In April 1999, the veteran submitted a claim for service 
connection for tendonitis in both knees.

During a September 1999 VA examination, the veteran reported 
that he began having pain in his right knee during basic 
training.  In subsequent months, he began having pain in his 
left knee.  Currently, he complained of constant knee pain, 
and some locking and giving way.  The veteran reported that 
these symptoms were precipitated by periods of walking, 
running, or standing.  He denied episodes of dislocation or 
subluxation.  Upon examination, range of motion was full.  
There was no gross crepitus observed; joint laxity was 
absent.  There was no evidence of joint instability.  The 
diagnosis was bilateral tendonitis.

By rating decision dated in November 1999, the RO granted 
service connection for right knee tendonitis, and assigned a 
noncompensable evaluation.  The RO also denied service 
connection for left knee tendonitis.

A February 2001 VA outpatient treatment record notes the 
veteran's complaints of pain in both knees since basic 
training.  The veteran indicated that the pain was in the 
lateral aspects of both kneecaps.  Upon examination, there 
was tenderness in the lateral margin of each patella.  There 
was crepitus bilaterally, right greater than left.  X-rays of 
the knees revealed minimal chondromalacia of the patellae.  

An April 2002 VA examination report notes the veteran's 
complaints of ongoing pain in the lateral aspect of the 
knees.  He also complained of some snapping and popping; he 
denied swelling or giving way.  Upon examination, there was 
no swelling in the left knee.  Range of motion of the left 
knee was full; flexion and rotation was not uncomfortable.  
The collateral ligaments were stable.  Tenderness was noted 
over the lateral joint line, but not over the iliotibial 
band.  The patella had good tracking; it was not hypermobile.  
The examiner stated that the most likely diagnosis was 
chronic lateral collateral ligament strain.  The other two 
possibilities would be ITBS or a tear of the lateral meniscus 
of both knees.  

In a June 2002 addendum to the April 2004 VA examination 
report, the examiner opined that the veteran's left knee 
disability was not related to the veteran's service-connected 
right knee tendonitis.  

In December 2003, the April 2003 VA examiner again reviewed 
the veteran's file.  He noted that in June 2002, the 
veteran's 

diagnosis was still lateral collateral 
ligament strain or tendonitis to both 
knees.  His left knee symptoms began on 
their own and when he was in the 
services.  I do not think that they were 
consequently to the right knee but 
developed . . .  on their own.  The same 
stressors to the right knee were also 
experienced on the left side.  Therefore, 
I think the right knee symptoms were 
related to his activities than [sic] in 
the services.  I feel this because of 
what [the veteran] told me when I first 
saw him and also because of the positive 
physical findings on examination of the 
left knee then.  Therefore, I think that 
it is at least as likely.  It is not that 
any current disability of his left knee 
had its onset while the veteran was in 
the military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the case at hand, the veteran was seen with right knee 
complaints on various occasions during his military service 
from August 1997 to November 1998.  He indicated that his 
right knee problems began during boot camp.  Although no left 
knee complaints were noted at that time, the veteran 
submitted a claim for service connection for left knee 
disability five months after his discharge from service.  He 
has stated that his left knee problems began a few months 
after his right knee problems.  Post-service medical evidence 
includes a September 1999 VA examination report which notes a 
diagnosis of left knee tendonitis.  In addition, in December 
2003, a VA examiner opined that the veteran's left knee 
disability began during service.  He essentially noted that 
the veteran's right knee (which is service connected) and his 
left knee were subject to the same in-service stressors or 
activities.  No medical opinion indicating that the veteran's 
current left knee disability is not etiologically related to 
service is of record.  

Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's left knee disability. 


ORDER

Service connection for left knee disability, diagnosed as 
collateral ligament strain or tendonitis, is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


